Citation Nr: 0636575	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-12 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of entitlement to Department of Veterans 
Affairs death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son, Mr. J.P.M.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late veteran served on active duty from October 1961 to 
July 1969.  He served in the Republic of Vietnam in the 
United States Marine Corps.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which terminated payment of Death 
Indemnity Compensation (DIC) payments to the appellant 
following its June 2001 administrative decision, in which it 
determined that the appellant is not the late veteran's 
lawful widow. 


FINDINGS OF FACT

1.  The veteran was in a valid common-law marriage with Ms. 
E.E.M. from February [redacted], 1971 to the date of his death on 
March [redacted], 1999.

2.  Ms. E.E.M. is the veteran's lawful widow.

3.  Ms. E.E.M., as the veteran's lawful widow, has filed a 
claim for gratuitous VA death benefits.

4.  The appellant is not shown to be the veteran's lawful 
spouse at the time of his death.

CONCLUSION OF LAW

The appellant does not meet the requirements for recognition 
as the surviving spouse of the veteran for purposes of 
payment of VA death benefits.  38 U.S.C.A. §§ 101(3), (14), 
(West Supp. 2005); 38 C.F.R. §§ 3.1(j), 3.5 (a) (1); 3.50, 
3.53, 3.54 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

During the pendency of the claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2005)] and the regulations 
implementing it were enacted, and are applicable to the 
appellant's claims.

It should be noted that the Veterans Claims Assistance Act of 
2000 (VCAA) provides that VA shall notify and assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by VA.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2006).

The Board notes that the Court of Appeals for Veterans' 
Claims (hereinafter "the Court") has held that the VCAA has 
no effect on an appeal where, as in this case, the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  Manning v. Principi, 16 Vet. App. 
534 (2002).  As will be explained in the decision below, the 
appellant fails to meet the definition of "surviving spouse" 
for the purpose of legal entitlement to VA death benefits, 
and as such, further development of the factual evidence by 
VA would not substantiate the appellant's claim.  See 38 
C.F.R. § 3.159(d).  Nor is there any indication in the 
record, in the context of the applicable law, of any evidence 
that would substantiate the claim that has not already been 
obtained.  The appellant has submitted voluminous documentary 
and lay witness evidence, and was afforded an RO hearing to 
submit oral testimony in support of her appeal.  She was 
provided with every opportunity to submit evidence and 
argument in support of her claim, and has done so. 
Furthermore, because the law, as mandated by statute, and not 
the evidence, is dispositive of this appeal, there is no 
reasonable possibility that additional VA assistance would 
aid in substantiating the claim. Thus, to decide the appeal 
regarding the claim discussed herein would not be prejudicial 
error to the appellant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual background and analysis

Official documents associated with the late veteran's claims 
file shows that he was legally married to Ms. B.R.W. from 
July [redacted], 1965 to February [redacted], 1971.  This first marriage 
ended in a legal divorce.

The claims file includes a copy of a building contract and 
title deed, dated in August 1971.  The title deed conveyed a 
parcel of real property in the Commonwealth of Pennsylvania 
to the veteran and his wife, a woman identified as Ms. E.E.M. 
who is not the appellant in the current appeal.  The veteran 
and Ms. E.E.M. were co-signers of both of the aforementioned 
documents.  The building contract was for the construction of 
a residential home for the veteran and Ms. E.E.M., and the 
contract identifies Ms. E.E.M. as the veteran's wife.

The veteran's official death certificate shows that he died 
on March [redacted], 1999.  At the time of his death, he was service-
connected and rated 100 percent disabled as of August 1969 
for residuals of a gunshot wound to the thoracic spine, with 
paraplegia, loss of use of the lower extremities, and loss of 
anal and bladder sphincter control.  (The veteran's service 
medical records show that the gunshot wound was incurred 
during stateside service, was not combat-related, and was 
determined to have been incurred in the line of duty.)  The 
initial version of the official death certificate listed Ms. 
E.E.M. as the veteran's surviving spouse, as identified by 
the late veteran's sister.  Subsequently, in May 1999, the 
appellant had the veteran's death certificate officially 
revised to reflect that she was the veteran's surviving 
spouse.

The claims file includes a copy of the program of the 
veteran's funeral in 1999.  A review of the text of the 
funeral program shows that Ms. E.E.M. was listed as the 
veteran's widow.  The funeral program lists Mr. J.P.M. as the 
veteran's son, but contains no mention of the appellant or 
her relationship with the late veteran.  

According to personal statements dated in 2000 from Ms. 
E.E.M. in support of her claim for VA death benefits, and in 
witness statements dated in 2000 from Ms. E.E.M.'s family 
members and members of the late veteran's family (including 
his sister and stepsister), the veteran and Ms. E.E.M. were 
common-law spouses who co-habituated with each other until 
approximately 1976, when they separated on the grounds of the 
veteran's alcoholism and abusive behavior towards Mrs. E.E.M.  
She stated that after the separation she had several 
relationships with other men, but she did not cohabitate with 
any of them.  She took, and continued to keep the veteran's 
last name as her own and never considered herself to be 
anyone other than the veteran's wife.  Ms. E.E.M. reported 
that she was previously married before entering into her 
relationship with the veteran, but a divorce decree 
associated with the claims file shows that this prior 
marriage ended in a legal divorce on February [redacted], 1971.

Pursuant to Ms. E.E.M.'s claim for VA death benefits that was 
filed in 2000, the RO determined in an administrative 
decision that a valid common-law marriage existed between Ms. 
E.E.M. and the veteran as of February [redacted], 1971, and that the 
claimant (Ms. E.E.M) should be recognized as the veteran's 
common-law spouse for VA benefits purposes.  In a June 2001 
administrative decision, the RO determined that the appellant 
could not be recognized as the lawful widow of the veteran.  

The appellant in the present case has submitted documentation 
that includes a Pennsylvania marriage license certifying that 
she and the spouse were married in February 1983.  The 
marriage license was accompanied by reports of medical blood 
tests conducted with the intent to apply for a marriage 
license in the Commonwealth of Pennsylvania, and were dated 
in 1975 and 1983, thus indicating that the appellant was 
involved in an intimate relationship with the veteran and 
that they had the intent to marry each other as early as 
1975.

In August 2000, the appellant and her son, Mr. J.P.M., 
presented oral testimony before an RO hearing officer 
attesting to the validity of her marriage to the veteran.  
According to the appellant's statements, she became involved 
in a relationship with the veteran beginning in 1974.  At the 
time they began their relationship, the veteran disclosed to 
her that he had cohabitated with Ms. E.E.M. but that they 
fought constantly and Ms. E.E.M. eventually moved out to 
start a relationship with another man.  The appellant stated 
that she never saw Ms. E.E.M. and the veteran associate with 
each other, and that the late veteran did not indicate to her 
that he and Ms. E.E.M. were common-law spouses.  The 
appellant testified that she separated from the veteran and 
moved out of his home in 1992 because he became intolerable 
to live with because of his addiction to crack cocaine, but 
she remained the veteran's spouse from the time of their 
marriage in February 1983 until his death in March 1999.  She 
also testified that the reason why the veteran's sister had 
identified Ms. E.E.M. as his surviving spouse on his initial 
death certificate was because she had a personal dislike for 
the appellant, and that the appellant had to submit official 
documents to correct the death certificate to reflect that 
she was his widow.

Mr. J.P.M. testified at an August 2000 RO hearing that he is 
the son of the appellant and the late veteran, and that he 
never saw the veteran associating with Ms. E.E.M.  (Mr. 
J.P.M.'s official birth certificate is associated with the 
claims file and establishes that he is the natural child of 
the appellant and the veteran.)  

The appellant submitted several statements from her 
witnesses, who were friends and neighbors of hers during the 
time she lived with the veteran and who attested that the 
appellant and the veteran presented themselves as husband and 
wife during the time they lived together and that they had 
one son from this relationship.

The appellant submitted copies of home repair bills 
reflecting that she and the veteran lived in the same home.  
She also submitted a personal check showing that she and the 
veteran had a joint bank account, and copies of the veteran's 
life insurance and medical insurance policies and Social 
Security Administration documents that acknowledge her as 
being the veteran's spouse and beneficiary. 

VA documents signed by the veteran that are associated with 
the claims file show that he personally acknowledged only his 
marriages to Ms. B.R.W., which ended in divorce in February 
1971, and the appellant, which began in February 1983.

The appellant submitted a newspaper article dated in 
September 2003 which reported a recent decision of the Court 
of Appeals of the Commonwealth of Pennsylvania that abolished 
recognition of common-law marriages in that state.  The 
article noted that the decision only affected future common-
law marriages and had no effect on the status of common-law 
marriages created prior to the decision.

The Board has reviewed all of the aforementioned evidence of 
record submitted by the appellant in support of the claim for 
recognition as a surviving spouse of the veteran.  The term 
"surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and, except as provided in 38 C.F.R. 
§ 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50.

For VA benefit purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following requirements 
are met: (a) the marriage occurred one year or more before 
the veteran died, or existed for any period of time if a 
child was born of the purported marriage or prior to such 
marriage; (b) the claimant entered into the marriage without 
knowledge of the impediment; (c) the claimant cohabited with 
the veteran continuously from the date of marriage until his 
death; (d) no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death. See 38 U.S.C.A. § 103; 
38 C.F.R. § 3.52.

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability, or if the veteran 
was entitled to a 100 percent disability rating from VA for 
10 years prior to his death.  38 U.S.C.A. §§ 1310, 1318.  
Death pension benefits are payable to the surviving spouse of 
a veteran of a period of war who otherwise meets the 
eligibility requirements.  38 U.S.C.A. § 1541.  

The appellant has the burden to establish his or her status 
as a claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) 
citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

In the instant case, various official documents indicate that 
the veteran and the appellant presented themselves as husband 
and wife as of February 1983, and the appellant certainly 
holds the belief that she was the veteran's wife up until the 
time of his death in March 1999.  However, notwithstanding 
this, the appellant was not the lawful spouse of the veteran 
at the time of the veteran's death.  The documents associated 
with the claims file show that the veteran was married to Ms. 
B.R.W., whom he legally divorced on February [redacted], 1971.  
Thereafter, in August 1971, he entered into a contract 
jointly with Ms. E.E.M. for the purchase of a parcel of real 
property and construction of a residential home on the same 
property, with Ms. E.E.M. identified in both legal documents 
as the veteran's wife.  This contract and title deed are 
highly probative documentary evidence supporting Ms. E.E.M.'s 
assertion that she and the veteran were common-law spouses.  
There are ample written statements from witnesses attesting 
that the veteran and Ms. E.E.M. presented themselves as 
husband and wife at common law which, at the time, was a 
marital union that was legally recognized in their state of 
residence.  Ms. E.E.M. also took the veteran's last name as 
her own.  The veteran's funeral program lists Ms. E.E.M. as 
the late veteran's widow and contains no mention of the 
appellant.  Although Ms. E.E.M. did not live with the veteran 
for many years following their separation in or around 1976, 
there is no objective evidence demonstrating that she left 
the veteran for another man.  There is also no evidence of 
any sort that establishes that Ms. E.E.M. and the veteran 
were legally divorced.  Therefore, the appellant does not 
qualify as a widow within the meaning of 38 C.F.R. § 3.50 as 
she was not legally married to the veteran at the time of his 
death.  

The first two requirements for establishing "surviving 
spouse" status are that of a valid marriage and being the 
lawful spouse at the time of his death. These requirements 
have not been satisfied in the instant case, as the appellant 
is not the veteran's lawful spouse, the veteran being still 
married at common law to someone else at the time of his 
death.

Although it can be argued that the appellant qualifies as the 
veteran's surviving spouse under the provisions of 38 C.F.R. 
§ 3.52 because appellant and the veteran had a facially valid 
marriage, a child was born of the marriage, and the appellant 
did not knew of the impediment of the prior common-law 
marriage of the veteran with Ms. E.E.M.  However, when read 
in the context of the other regulations pertaining to status 
as the veteran's surviving spouse, it is evident that 38 
C.F.R. § 3.52 is inapplicable, since 38 C.F.R. § 3.52(d) 
prevents the appellant from claiming status as a surviving 
spouse because Ms. E.E.M., who does have status as the legal 
surviving spouse, has filed a claim for gratuitous VA death 
benefits, for which she is entitled to receive payments 
thereof.

For the foregoing reasons, the Board finds that the appellant 
was not the lawful spouse of the veteran at the time of his 
death and that, as a matter of law, she is not recognizable 
as the veteran's surviving spouse for VA death benefits 
purposes.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of lack of legal merit or 
the lack of entitlement under the law).  Therefore, the 
appellant's claim must be denied. 




ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA death benefits is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


